Atkinson, J.
1. An equitable action against an administrator, for specific performance of a contract for sale of land, made by his intestate, is not within the provisions of the Civil Code, § 4015, exempting administrators from suits to recover on debts by the decedent for twelve months from the date of qualification of the administrator. Lanfair v. Thompson, 112 Ga. 487 (37 S. E. 717).
2. A parol agreement to devise described land, on consideration of a certain sum of money which had been left by the promisee with the promisor for safe-keeping and the value of certain services which the -promisee had rendered the promisor, is enforceable at the death of the promisor by the equitable remedy of specific performance. Bird v. Trapnell, ante, 50 (92 S. E. 872).
(a) The fact that the services were rendered in pursuance of another agreement which may have been too indefinite for enforcement, and had been rendered more than four years before the making of the last contract, would not render applicable the provisions of the Civil Code, .§ 4383, or require a different ruling, which section, is as follows: “A new promise, in order to renew a right of action already barred, or to constitute a point from which the limitation shall commence running on a right of action not yet barred, must be in writing, either in the party’s own handwriting, or subscribed by him or some one authorized, by him.”
3. It was erroneous to dismiss the petition on general demurrer.

Judgment reversed.


All the Justices concur.

John T. Chapman, Lee Cotton, and George H. Richter, for plaintiff. ' Anderson, Gann, Gann & Walsh, for defendants.